As filed with the Securities and Exchange Commission on February ^ 2006 Registration No. 2-13644 811-0781 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 34 / X / (Check appropriate box or boxes) THE PUTNAM FUND FOR GROWTH AND INCOME (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on February 28, ^ pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President THE PUTNAM FUND FOR GROWTH AND INCOME One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts The Putnam Fund for Growth and Income 2| 28| 06 P rospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 2 Fees and expenses 4 What are the funds main investment strategies and related risks? 5 Who manages the fund? 9 How does the fund price its shares? 14 How do I buy fund shares? 15 How do I sell fund shares? 23 How do I exchange fund shares? 25 Policy on excessive short-term trading 26 Fund distributions and taxes 29 Financial highlights 31 Class A, B, C, M, R and Y shares Investment Category: Value This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may qualify for sales charge discounts on class A or class M shares. Please notify your financial advisor of other accounts that may help you obtain a sales charge discount. See How do I buy fund shares? for details. Fund summary GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: *The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. *The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. You can lose money by investing in the fund. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE INFORMATION The following information provides some indication of the funds risks. The chart shows year-to-year changes in the performance of one of the funds classes of shares, class A shares. The table following the chart compares the funds performance to that of a broad measure of market performance. Of course, a funds past performance is not an indication of its future performance. 2 P R O S P E C T U S Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. During the periods shown in the bar chart, the highest return for a quarter was 18.13% (quarter ending 6/30/03) and the lowest return for a quarter was 18.60% (quarter ending 9/30/02). Average Annual Total Returns (for periods ending 12/31/05) Past Past Past 1 year 5 years 10 years Class A before taxes 0.35% 1.27% 7.32% Class A after taxes on distributions 1.10% 0.75% 5.74% Class A after taxes on distributions and sale of fund shares 0.16% 0.86% 5.58% Class B before taxes 0.70% 1.21% 7.09% Class C before taxes 3.32% 1.59% 7.11% Class M before taxes 1.19% 1.18% 7.01% Class R before taxes 4.91% 2.11% 7.64% Class Y before taxes 5.40% 2.62% 8.18% S&P 500/Barra Value Index (no deduction for fees, expenses or taxes) 6.33% 2.53% 9.44% Unlike the bar chart, this performance information reflects the impact of sales charges. Class A and class M share performance reflects the current maximum initial sales charges (which for class M shares reflects a reduction that took effect after 12/31/04); class B and class C share performance reflects the maximum applicable deferred sales charge if shares had been redeemed on 12/31/05 and, for class B shares, does not assume conversion to class A shares after eight years. For periods before the inception of class C shares (7/26/99) and class R shares (1/21/03), performance shown for these classes in the table is based on the performance of the funds class A shares, adjusted to reflect the appropriate sales charge and the higher 12b-1 fees 3 P R O S P E C T U S paid by the class C and class R shares. The funds performance is compared to the S&P 500/Barra Value Index, an unmanaged capitalization-weighted index of large-cap stocks chosen for their value orientation. After-tax returns reflect the highest individual federal income tax rates and do not reflect state and local taxes.
